Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2005

Ocel v. Metro Life Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2420




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ocel v. Metro Life Ins Co" (2005). 2005 Decisions. Paper 1392.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1392


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No: 04-2420

                                  MARY A. OCEL,

                                         Appellant

                                            v.

                     METROPOLITAN LIFE INSURANCE CO.;
                          GEORGE M. KENDRICK


                     Appeal from the United States District Court
                       for the Western District of Pennsylvania
                               (Civ. No. 01-cv-00076)

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  March 11, 2005

                            Before: NYGAARD, McKEE,
                            and RENDELL, Circuit Judges.

                                 (Filed: April 5, 2005)


                                      OPINION


McKEE, Circuit Judge.

      Plaintiff-Appellant Mary Ocel appeals the district court’s grant of summary

judgment in favor of the Defendant-Appellee Metropolitan Life Insurance Company

(“Metlife”), with respect to her claims under the Unfair Trade Practices Act (“UTPCPL”)


                                           1
as well as her common law claims for fraud and deceit, negligence, and negligent

supervision.

       Because we write only for the parties, it is not necessary to recite the facts of this

case in detail. We will therefore only briefly summarize the facts in determining if the

pleadings, discovery and uncontested facts establish that Metlife is entitled to judgment as

a matter of law when viewed in the light most favorable to Ocel, the nonmoving party.

Fed.R.Civ.P. 56(c).

       Ocel purchased a Metlife insurance policy in 1958. In 1990, Metlife Agent,

George Kendrick, sold her a new policy. During their discussions he represented that,

after fifteen years, Ocel would no longer have to pay the policy’s premiums. Rather, the

premium payments would be covered by dividends or cash value from her existing 1958

policy. Notwithstanding the misrepresentations that Kendrick made, Ocel’s written

insurance contract for her 1990 policy explicitly stated that the premiums would be

payable for forty-eight years.

       In 1994, the Pennsylvania Insurance Department found that sales presentations like

the one used by Agent Kendrick constitute a deceptive business practice, in violation of

state insurance laws and regulations. Accordingly, Ocel received a letter from Metlife in

1994 informing her that she may not have understood the transaction and offering to

rescind her new policy and refund her premiums in exchange for a general release. Ocel

testified that, although she understood that the letter applied to her 1990 policy, she did



                                              2
not contact Metlife for more information, nor did she consult with anyone else to

determine how to respond to the letter.

       In 1995, the first in a group of class action suits was filed against Metlife. Those

suits eventually settled. Ocel opted out of the settlement in 1999 and thereafter filed this

litigation.

       In its Opinion and Order, granting summary judgment to Metlife, the district court

fully and adequately explained why Metlife was entilted to summary judgment under Fed.

R. Civ. P. 56 on Ocel’s UTPCPL claims, and why her claims for misrepresentation were

time-barred. It is not necessary for us to add to the district court’s careful analysis simply

to reach the same results.

       Accordingly, we will affirm substantially for the reasons set forth in the district

court’s Opinion and Order.




                                              3